Filed 1/21/16 P. v. Alonge CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B265460
                                                                          (Super. Ct. No. 2015003364)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

TUNDE ALONGE,

     Defendant and Appellant.



                   Tunde Alonge appeals a judgment following his guilty pleas to felony
inflicting corporal injury upon a cohabitant and misdemeanor resisting an officer. (Pen.
Code, §§ 273.5, subd. (a), 69.)
                   Alonge hit his girlfriend. During his arrest, he kicked an officer. Pursuant
to a plea agreement, the trial court reduced the resisting arrest charge to a misdemeanor,
suspended imposition of sentence, and placed Alonge on probation with terms, including
a 180-day jail sentence which the court deemed served.
                   We appointed counsel to represent Alonge in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues. On October 21,
2015, we advised Alonge by mail that he had 30 days within which to personally submit
any contentions or issues that he wished to raise on appeal. We have not received a
response.
              We have reviewed the entire record and are satisfied that Alonge’s attorney
has fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.
                                  Nancy Ayers, Judge

                            Superior Court County of Ventura

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.